Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State in the business declared by the Workmen’s Compensation Act to be extra hazardous. On the 6th day of September, 1929, while engaged as night electrician in charge of the pumps and while working on a gas engine trying to start it the engine back fired and ignited a can of gasoline which claimant had in his hand. As a result thereof the claimant was severely burned on the abdomen, chest, both wrists and both hands. The medical, surgical and hospital bills were all furnished by the State. His injuries arose out of and in the course of his employment, and the State is liable to compensate him for them. The Attorney General recommends that the claimant be allowed six weeks temporary total disability at $15.00 per week and twenty-five weeks for disfigurement which makes a total of $465.00. It is therefore ordered that claimant be and he is awarded the sum of $465.00. •